Title: From George Washington to James McHenry, 17 June 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon June 17th 1799

Enclosed are two letters of application for appointments in the immediate Army. One from John Smith, for a Lieutenancy, recommended by General Posey, and Captn Presley Thornton—the other a Recommendation of Richd Robey, by Captn Garnett Peyton and others, for the appointment of Cadet.
Captn George S. Washington has requested that I would mention to you the name of John Stephens, of Berkley County, who

wishes to be appointed a Cadet in his Company. Captn Washington speaks of him as a person well deserving and every way fit for such an appointment, and says he will be particularly useful to him at this time in the recruiting business, as both his lieutenants have been chosen to fill offices in the Staff department of the Regiment, and he does not know that any others are yet appointed to supply their places.
From the first essays in this business (in this part of the State) the prospect is not discouraging; and nothing would add more to it’s progress than the receipt of the Cloathing. With due consideration I have the honor to be &c.
